Case 5:19-cr-00151-DSF Document 154-1 Filed 10/07/19 Page 1 of 4 Page ID #:1927



   1                       UNITED STATES DISTRICT COURT
   2
                         CENTRAL DISTRICT OF CALIFORNIA
   3
   4                              WESTERN DIVISION
   5
   6
       UNITED STATES OF AMERICA,       )
   7
                             Plaintiff,) Case No. 5:19-cr-00151-DSF-2
   8                                   )
   9                vs.                ) EXHIBIT “A” TO DEFENDANT’S
                                       ) SENTENCING POSITION
  10   CASSANDRA NICOLE GONZALES,      )
  11                        Defendant. )
                                        )
  12
  13
                                      EXHIBIT “A”
  14
  15
                               People v. Cassandra Gonzales
  16
  17                        Riverside County Superior Court,
                            Case number RIM1901810, Docket
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                     019
9/15/2019   Case 5:19-cr-00151-DSF Document   154-1
                                       RIM190181        Filed 10/07/19
                                                 0 Case Report-               Page
                                                                Countywide Criminal    2 of 4 Page ID #:1928
                                                                                    & Traffic




      ~VERSIDE SUPERIOR COURT
                                                 PUBLIC ACCESS
                                                    Criminal Case Report
                                                             Pay Ticket I Case Fine

                                                                                                             (r~
                                  Send me an email when this case is UP-dated (click here)                   ~




                                                         I       Print This Report         I
                                                I     Purchase Documents for this Case               I

                                                         I      Close This Window          I
                                                 Case RIM1901810- Defendants

      ISeqiiDefendant                             ~~~ext
                                                   Date
                                                         Court IIStatusll~gency I
                                                                        DR Number
                                                                                                ~~Arrest Date Count1
                                                                                                                  Charge
                                                                                                                             IIJVio/ation
                                                                                                                               Date
      ~~~ONZALES,CASSANDRA
             NICOLE                   II
                                                                    I D I~~f~s2ooss llo9/19/20181Pc 488                      1109/19/2018

      D      IALIAS: DELGADO, CASSANDRA NICOLE                                                                                              I



                          Case RIM1901810- GONZALES, CASSANDRA NICOLE- Status

                                                                            Custody             N/A
                        Filing Type  Complaint                              Filing Date         02/19/2019
                        Ordered Bail $2,500.00                              Posted Bail         $0.00
                        D. A.                                               Defense
                        Next Action:                                        Deputy Report#: RSRC-RI EV182620055


                                    Iwarrant     II Type IIstatus    11/ssued             IIAffidavit

                                    I         IIARR IIISSUED 1103/28/2019                 liN/A
                                                 II
                                    !Probation Type                  II
                                                               Granted                    IIExpiration

                                    I         liNtA             liNtA             liNtA
                                    !sentence ll convicted Date iiFine and PenaltyiiRestitution Finel
                                    I            liNtA               II                   llo                 I



                        Case RIM1901810- GONZALES, CASSANDRA NICOLE- Charges

                                 !Arrest Charges
                                 lcountllcharge llseverityiiDescription IIviolation DateiiPlea llstatus
                                 D      IPC488 11M              IIPetty Theft 1109/19/2018      ID       I
                                 !Filed Charges                   EXHIBIT "A"

                                                                          020 II
                                 lcountllcharge llseverityiiDescription violation DateiiPtea llstatus
public-access.riverside.cou rts.ca.gov/OpenAccess/Crimi nai/CriminaiCaseReport.asp?CourtCode=C&Rivl nd=l ND&CaseNumber=RI M 190181 O&DefNb.. .   1/3
9/15/2019   Case 5:19-cr-00151-DSF Document   154-1
                                       RIM190181        Filed 10/07/19
                                                 0 Case Report-               Page
                                                                Countywide Criminal    3 of 4 Page ID #:1929
                                                                                    & Traffic


                                  l~jPc 488 liM                  liPetty Theft lio9/19/2018       liN/A liACTIVE     II

                        Case RIM1901810- GONZALES, CASSANDRA NICOLE- Probation

                        Probation Has Not Been Granted On This Case For This Defendant.


            Case RIM1901810 -GONZALES, CASSANDRA NICOLE -Related Cases On Calendar

                           I                        Related Cases On Calendar                               I
                           IThis Defendant Does Not Have Any Other Cases \!\lith Future Hearings Scheduled. !

          Case RIM1901810- GONZALES, CASSANDRA NICOLE- All of Defendant's Other Cases

                                 lease NumberiiFiled DatellchargesiiNext HearingiiJurisdictionllstatusl
                                 I   This Defendant Does Not Have Any Other Reportable Cases.                        I

                 Case RIM1901810 -GONZALES, CASSANDRA NICOLE -Actions & Minutes


      !Action Date          IIAction Text                                                                 IIDisposition II Hearing Type
      04/05/2019 8:00       ~HEARING SET RE: ARREST DECLARATION
      AM DEPT                                                                                              !VACATED       II
      RIDJW
      104/02/2019           II ELECTRONIC WARRANT SENT AT 11:01                                                           II
      103/29/2019           II HEARING SET 04/05/2019 AT 8:00 FOR HS IS VACATED.                                          II
      103/28/2019           I DECLARATION IN SUPPORT OF ARREST WARRANT FILED;
                              JUDGE DAVID A GUNN                                                                     II
      03/27/2019 7:30 IARRAIGNM ENT                                                                       IIDISPOSED IIARRAIGNMENT
      AM DEPT 22

            Minutes
                       I     Print Minute Order
                                                     I
      I
      102/20/2019           I ~;sE DESIGNATION: VERTICAL. CASE ASSIGNED TO DEPT

      102/20/2019           II FINGERPRINTS COMPLETED- AGENCY.
      102/20/2019           I NOTICE MAILED TO DEFENDANT ON 11/11/2018, TO
                              APPEAR: 03/27/2019
      102/19/2019           I ELECTRONIC- DECLARATION IN SUPPORT OF ARREST
                              WARRANT RECEIVED.
      102/19/2019           II ELECTRONIC- COMPLAINT FILED.



                   Case RIM1901810- GONZALES, CASSANDRA NICOLE- Fine Information

                                                          Date To Pay:           N/A         First Payment: II
                                      Prior NSF:          Payment Amount: $0.00              Last Payment: II

                                                                         021
public-access.riverside.courts.ca .gov/OpenAccess/Criminai/Crimin aiCaseReport .asp ?Cou rtCode=C&Rivl nd=l N D&CaseNu mber=R IM 190181 O&DefNb...   2/3
9/15/2019   Case 5:19-cr-00151-DSF Document   154-1
                                       RIM190181        Filed 10/07/19
                                                 0 Case Report-               Page
                                                                Countywide Criminal    4 of 4 Page ID #:1930
                                                                                    & Traffic

                       !Fine Numberii Fine Type iiFine DescriptioniiOriginal AmountiiPaid To DateiiCurrent Duel

                      I~==~
                          ~ ~ ==~~~
                                  ~ ====~~ ~
                                           ~ ====~~~~==~~ ~
                                                          ~ ==~I
                                                                    Total: ll        $0 . 0 0    II    $ 0 . 00      II   $0 . 0 0



                                                                   Print This Report
                                                        Purchase Documents for this Case
                                                                 Close This Window



                         Riverside Public Access 5. 7.27 © 2019 Journal Technologies, Inc. All Rights Reserved.   w~w.isd-corp.com
                                                                       Contact Us




                                                                          022
public-access.riverside.courts.ca .gov/OpenAccess/Criminai/Crimin aiCaseReport .asp ?Cou rtCode=C&Rivl nd=l N D&CaseNu mber=R IM 190181 O&DefNb..   3/3
